Citation Nr: 0409867	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  99-01 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 60 percent for lumbar disc 
disease.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from November 
1984 to November 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 2003, the Board 
remanded the case to the RO for additional development.

The Board notes the veteran's May 2002 correspondence may be 
construed as raising a service connection claim for a cervical 
spine disorder.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran in 
the development of his claim and has sufficiently notified him of 
the information and evidence necessary to substantiate the claim.

2.  The veteran is presently receiving the maximum schedular 
rating possible for his service-connected lumbar disc disease; the 
case does present such an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards.


CONCLUSION OF LAW

A rating in excess of 60 percent for lumbar disc disease is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.71a, Diagnostic Codes 5292, 5293, 5295 (before and after 
September 23, 2002) and 5237, 5243 (after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West 2002)) became law.  Regulations implementing the VCAA 
have now been published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A review of the record shows the veteran was notified 
of the VCAA by correspondence dated in May 2003.  

The United States Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), has held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  In this case, the initial RO decisions were made prior 
to November 9, 2000, the date the VCAA was enacted.  VA believes 
that the decision in Pelegrini is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that any 
defect with respect to the VCAA notice requirement in this case 
was harmless error for the reasons specified below.  

In the present case, the RO increased the disability rating for 
the veteran's back disorder from 20 percent to 40 percent 
effective from May 22, 1997, by a September 1997 rating decision.  
By an October 1998 rating decision, the RO found clear and 
unmistakable error in the September 1997 rating decision and 
increased the disability rating for the back disorder to 60 
percent effective from May 22, 1997.  Only after these rating 
actions were promulgated did VA provide notice regarding what 
information and evidence was needed to substantiate the claims, as 
well as what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by VA, 
and the need for the claimant to submit any evidence in his 
possession that pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of his claim, the 
timing of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the Court 
did not address whether, and, if so, how, the Secretary can 
properly cure a defect in the timing of the notice, it did leave 
open the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 422.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104 
(2003).  There simply is no "adverse determination," as discussed 
by the Court in Pelegrini, for the appellant to overcome.  See 
Pelegrini, 17 Vet. App. at 422.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran on May 2003 was not given prior to 
the first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
supplemental statements of the case were provided to the veteran.  
The veteran has been provided every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error.  

The Court in Pelegrini also noted that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  
VA's General Counsel, however, in a precedent opinion held that 
the Court's statement that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter dictum and 
is not binding on VA.  VAOPGCPREC 1-2004 (February 24, 2004).  It 
was further noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.

In this case, the May 2003 VCAA notice letter provided to the 
veteran adequately informed him of the evidence not of record that 
was necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  He was 
specifically informed that it was his responsibility to provide 
evidence necessary to support his claim.  Although the May 2003 
letter does not specifically address the "fourth element," the 
Board finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In fact, 
the specific language of 38 C.F.R. § 3.159(b)(1) was cited in the 
February 2002 and October 2003 supplemental statements of the case 
which includes this "fourth element."  In light of the actual 
notice provided, the Board further finds that any content 
deficiency in the May 2003 notice letter was non-prejudicial 
error.  

All the VCAA requires is that the duty to notify be satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Here, because each of the content requirements of a VCAA notice 
has been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

The revised VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R. § 3.159.  In this case, the 
veteran's service medical records and all identified and 
authorized post-service medical records relevant to the issue on 
appeal have been requested or obtained.  He was notified of the 
pertinent evidence obtained by VA during the course of this appeal 
and informed of the evidence necessary to substantiate his claim.  
On several occasions he was requested to provide information 
identifying evidence pertinent to this claim.  Therefore, the 
Board finds further attempts to obtain any additional evidence 
would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board notes 
that specific VA medical opinions pertinent to the issue of appeal 
were obtained in July 1997, September 1997, August 1999, January 
2002, and September 2003, and that the available medical evidence 
is sufficient for adequate determinations.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

Factual Background

Service medical records show the veteran was treated for bilateral 
sacroiliac pain with mechanical low back pain in August and 
September 1986.  A January 1987 orthopedic clinic report shows he 
complained of low back pain over the previous 18 months.  He 
denied radicular pain, bowel or bladder symptoms, or motor or 
sensory loss.  The examiner noted tenderness to palpation of the 
bilateral flanks and sacroiliac joints, but no sacroiliac notch 
tenderness.  It was noted the veteran was able to flex forward 
until his hands touched the floor and that he could heel/toe walk 
within normal limits.  Deep tendon reflexes were symmetrical.  
Motor, sensation, and X-rays were within normal limits.  The 
diagnosis was mechanical low back pain.  

On VA examination in February 1988 the veteran complained of non-
radiating low back pain.  The examiner noted there was flattening 
of the lumbar lordosis.  There was moderate to severe tenderness 
to the lumbar paravertebral musculature and evidence of several 
tender fibrotic nodules.  Range of motion was painful, but full.  
Straight leg raise testing elicited back pain at 70 to 140 
degrees, bilaterally.  There were no radicular signs or evidence 
of stinging or weakness.  The diagnosis was lumbar paravertebral 
fibromyositis.  

VA examination in May 1990 revealed a mild dorsal spine 
impairment, tenderness with evidence of spasm, and several tender 
fibrotic nodules to the lumbar paravertebral musculature.  There 
was no evidence of any limitation of motion, stinging, or 
weakness.  Straight leg raise testing elicited back pain at 70 to 
140 degrees, bilaterally.  There were no radicular signs and 
neurologic examination was normal.  The diagnoses included dorsal 
paravertebral myositis and lumbar paravertebral fibromyositis.  

On VA examination in January 1995 the veteran complained of total 
back pain and a stabbing back pain upon weight bearing to the 
right lower extremity.  He reported he experienced weakness and 
paresthesia to the legs after squatting for more than 5 minutes.  
The examiner noted there were no fixed deformities or postural 
abnormalities to the back.  There was tenderness to palpation of 
the lumbar paravertebral muscles.  Range of motion studies 
revealed forward flexion to 58 degrees, extension to 8 degrees, 
left lateral flexion to 11 degrees, right lateral extension to 10 
degrees, left rotation to 15 degrees, and right rotation to 25 
degrees.  There was exquisite pain to all movement of the lumbar 
spine and diminished 1+ right patellar reflex indicative of right 
L4 nerve root damage.  Straight leg raise testing was positive on 
the right.  Muscle strength was normal at 5/5 and there was no 
evidence of muscle atrophy to the lower extremities.  The 
diagnoses included bulging disc at L5-S1 and degenerative joint 
disease by computerized tomography (CT) scan and clinical right L4 
radiculopathy.  

On VA examination in July 1997 the veteran complained of low back 
pain with radiation to the lower extremities.  The examiner noted 
there were no fixed deformities or postural abnormalities to the 
back.  There was evidence of moderate lumbosacral paravertebral 
muscle spasm.  Range of motion studies revealed forward flexion to 
35 degrees, extension to 10 degrees, and lateral flexion and 
rotation to 20 degrees.  There was exquisite pain objectively to 
all movement of the lumbar spine.  There was no evidence of muscle 
atrophy to the lower extremities and his gait was normal.  
Straight leg raise testing and Lasegue sign were positive on the 
right.  Ankle jerks were diminished at 1+, bilaterally.  The 
diagnoses included bulging disc at L5-S1 by CT scan, L4-L5 bulging 
disc by magnetic resonance imaging (MRI) study, and right L4 
radiculopathy by electromyography (EMG) study.  

VA medical records show treatment for low back pain.  Nerve 
conduction and EMG studies in August 1997 revealed increased 
membrane irritability in the muscles of the left leg indicative of 
L5 and S1 nerve root irritation.

On VA examination in August 1999 the veteran complained of a 
constant pressure sensation to the low back upon ambulation and 
radiating pain down the posterior lateral lower extremities to the 
toes.  He reported the disorder caused difficulty with his job 
because of constant pain after driving all day and with his family 
life.  Range of motion studies revealed forward flexion to 75 
degrees, extension to 5 degrees, rotation to 40 degrees, and 
lateral flexion to 15 degrees.  There was pain on extension, but 
no additional limitation of motion due to pain, weakness, or 
fatigue.  There was decreased lumbosacral lordosis and spasms to 
the right paravertebral muscles at L3 to S1.  The spinous 
processes from L3 to S1 and the facet joints from L3 to L5 were 
tender.  There was no evidence of muscle atrophy to the lower 
extremities or neurologic deficits.  Deep tendon reflexes were +2 
and muscle strength was 5/5.  Straight leg raise testing, slump 
testing, and Lasegue sign were negative.  The diagnoses included 
lumbar paravertebral fibromyositis, bulging disc at L4-L5, and L5 
radiculopathy.  

On VA examination in January 2002 the veteran reported constant 
low back pain, with a sharp burning sensation down his right lower 
extremity, and weakness to the lower extremities.  He denied fecal 
or urinary incontinence.  Range of motion studies revealed forward 
flexion to 75 degrees, extension to 10 degrees, rotation to 40 
degrees, and lateral flexion to 15 degrees.  There was pain on 
flexion and extension and spasms to the right paravertebral 
muscles at L3 to S1.  The lumbar lordosis was flat.  There was no 
evidence of muscle atrophy to the lower extremities and muscle 
strength was 5/5.  Deep tendon reflexes were +2, bilaterally.  
Straight leg raise testing and slump testing were negative.  The 
diagnoses included lumbar paravertebral fibromyositis, bulging 
disc at L4-L5, and L5 radiculopathy.  

On VA examination in September 2003 the veteran complained of a 
constant moderate to severe low back pain with radiation to the 
posterior legs down to the toes associated with constant leg 
weakness and a history of falls.  He reported he had experienced 3 
to 5 flare-ups of symptoms which functionally impaired him during 
the previous year.  He denied any fecal or urinary incontinence.  
The examiner noted a review of records revealed the veteran had no 
emergency room treatment during the previous year, but that he had 
been treated by his primary care provided and in physical therapy.  
It was noted the veteran walked unaided, but that he reported he 
used a one-point cane 50 to 60 percent of the time.  

The veteran stated he could walk for 10 to 20 minutes and that he 
had a history of 5 to 7 falls.  He reported difficulty putting his 
socks on in the morning and stated that he needed a special chair 
for bathing. He stated that he had been employed full-time with 
the electric company since 1989 as a driver for an overdue 
accounts collector.  He estimated he had been absent from work 
more than 10 times during the previous year because of his low 
back disorder.  He stated he was not in a light duty or job 
accommodation status, but that he was limited in his present 
employment because of difficulty driving for more than 30 minutes.  

The examiner noted the veteran had a normal lumbar spine, lower 
limbs, and posture, but that he walked with a slow guarded gait, 
unaided and limping.  Range of motion studies revealed forward 
flexion to 40 degrees, extension to 30 degrees, rotation to 20 
degrees, and lateral flexion to 20 degrees.  There was painful 
motion at the extremes and additionally limited by moderate pain 
after repetitive use of the lumbosacral spine.  There were 
moderate palpable lumbosacral spasms and moderate tenderness to 
palpation of the lumbosacral area.  Muscle strength was 5/5, 
except for mild 4/5 weakness to the left ankle dorsiflexor muscle.  
There were no postural abnormalities or fixed deformities of the 
back.  There was diminished pinprick and smooth sensation 
diffusely to arms, legs, and face.  There was no evidence of 
muscle atrophy to the lower extremities and knee and ankle jerks 
were 1+, bilaterally.  Straight leg raise testing and Lasegue' s 
signs were positive, but Goldthwaite's signs were negative.  The 
diagnoses included lumbar paravertebral fibromyositis, with L4-L5 
radiculopathy and bulging disc at L5-S1, and bilateral L5-S1 
radiculopathy by EMG.  

A separate September 2003 VA peripheral nerves examination 
revealed that, clinically, the veteran had radicular pain with 
superimposed mild early diabetic sensory neuropathy to the lower 
extremities confirmed by electrodiagnosis on July 9, 2003.  The 
examiner noted that it was difficult to assess the extent of 
impairment attributable to the veteran's service-connected back 
disability because of the superimposed mild early diabetic sensory 
neuropathy.

Increased Rating Claim

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 
4.1 (2003).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2003).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service-connected disease or 
injury and the pyramiding of ratings for the same disability under 
various diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless the 
disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; however, 
the reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. §§ 3.102, 
4.3 (2003).

As a preliminary matter, the Board notes that during the course of 
this appeal the regulations for rating disabilities of the spine 
were twice revised effective September 23, 2002, and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 
Fed. Reg. 51454 (Aug. 27, 2003).  The Court has held that where 
the law or regulations governing a claim are changed while the 
claim is pending, the version most favorable to the claimant 
applies (from the effective date of the change), absent 
congressional intent to the contrary.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  Although the record does not show 
the veteran was notified of the change in law effective September 
26, 2003, the Board finds he is not prejudiced by the present 
review of this appeal because he is receiving the maximum 
schedular rating possible for his service-connected disability of 
the spine disability.  The Board also notes that the rating 
criteria for intervertebral disc syndrome applicable in this case 
were not materially revised by this change.

Prior to September 2002, the Rating Schedule provided ratings for 
limitation of motion of the lumbar spine when limitation was 
slight (10 percent), moderate (20 percent), or severe (40 
percent).  38 C.F.R. § 4.71a, Code 5292 (effective before 
September 23, 2002).  For lumbosacral strain ratings were provided 
when there was evidence of characteristic pain on motion (10 
percent), muscle spasm on extreme forward bending with loss of 
lateral spine motion, unilateral, in a standing position (20 
percent), or listing of the whole spine to the opposite side with 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion (40 percent).  See 38 C.F.R. § 4.71a, Code 5295 (effective 
before September 23, 2002).  

Prior to September 23, 2002 the Rating Schedule provided 
evaluations for intervertebral disc syndrome when the disorder is 
shown to be mild (10 percent), moderate with recurring attacks (20 
percent), severe with recurring attacks and intermittent relief 
(40 percent), or pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief (60 percent).  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective before September 23, 2002).  

Effective September 23, 2002, Diagnostic Code 5293 was revised to 
evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under § 4.25 
separate evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  Ratings were 
provided for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past 12 months (10 percent), with 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months (20 
percent), with incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 12 
months (40 percent), or with incapacitating episodes having a 
total duration of at least six weeks during the past 12 months (60 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
September 23, 2002).  

It was noted that for purposes of evaluations, an incapacitating 
episode was a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest prescribed by 
a physician and treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" meant orthopedic and neurologic signs 
and symptoms resulting from intervertebral disc syndrome that were 
present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (1).  It was further noted that when evaluating on 
the basis of chronic manifestations, orthopedic disabilities were 
to be evaluated using criteria for the most appropriate orthopedic 
diagnostic code or codes and neurologic disabilities were to be 
evaluated separately using criteria for the most appropriate 
neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (2).  If intervertebral disc syndrome 
was present in more than one spinal segment, provided that the 
effects in each spinal segment were clearly distinct, each segment 
of the spine was to be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3).  

The Rating Schedule also provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is evidence of 
mild incomplete paralysis (10 percent), moderate incomplete 
paralysis (20 percent), moderately severe incomplete paralysis (40 
percent), severe incomplete paralysis with marked muscular atrophy 
(60 percent),or complete paralysis when the foot dangles and 
drops, has no active movement possible of muscles below the knee, 
and with flexion of knee weakened or (very rarely) lost (80 
percent).  See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 
8720 (2003).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially less 
than the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate degree.  
The ratings for the peripheral nerves are for unilateral 
involvement; when bilateral the rating should include the 
application of the bilateral factor. 

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification of 
the diagnostic codes.  These reclassified diagnostic codes include 
5237 (Lumbosacral or cervical strain), 5242 (Degenerative 
arthritis of the spine), and 5243 (Intervertebral disc syndrome).  
Reference is made to Diagnostic Code 5003 for degenerative 
arthritis of the spine and to the formula for rating 
intervertebral disc syndrome based on incapacitating episodes with 
instructions to apply the higher evaluation when all disabilities 
are combined.  38 C.F.R. § 4.71a, The Spine (effective from 
September 23, 2003).

The September 2003 regulation amendments provide a general rating 
formula for diseases and injuries of the spine (for diagnostic 
codes 5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease as follows:  

For unfavorable ankylosis of the entire spine (100 percent); 

For unfavorable ankylosis of the entire thoracolumbar spine (50 
percent); 

For unfavorable ankylosis of the entire cervical spine, or forward 
flexion of the thoracolumbar spine to 30 degrees or less, or with 
favorable ankylosis of the entire thoracolumbar spine (40 
percent); 

For forward flexion of the cervical spine to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine (30 percent); 

For forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or forward flexion of the 
cervical spine greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or the combined range of 
motion of the cervical spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis (20 percent); and 

For forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, or forward flexion of the 
cervical spine greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees, or 
combined range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral body fracture with loss 
of 50 percent or more of the height (10 percent).  

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 23, 2003).  

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, should 
be evaluated separately, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries 
of the Spine, Note (1).  For VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral flexion 
are zero to 45 degrees, and left and right lateral rotation are 
zero to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine, 
Note (2).  

In exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal for 
that individual, even though it does not conform to the normal 
range of motion as noted.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of motion is 
normal for that individual will be accepted.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine, 
Note (3).  

Range of motion measurement are to be rounded off to the nearest 
five degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (4).  For VA compensation 
purposes, unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis results 
in one or more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to nerve 
root stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (5).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when there 
is unfavorable ankylosis of both segments, which will be rated as 
a single disability.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (6).  

In this case, it is significant to note that the veteran is 
presently in receipt of a 60 percent rating for his service-
connected disability of the spine, established as lumbar 
paravertebral fibromyositis with radiculopathy and L4-L5 and L5-S1 
bulging disc.  The Court has held that there is no basis for a 
rating higher than the maximum schedular rating for additional 
limitation of motion due to pain or functional loss under the 
provisions of 38 C.F.R. §§  4.40, 4.45 or 4.59.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Therefore, higher schedular 
ratings under either Diagnostic Code 5293 or the revised and 
renumbered Diagnostic Code 5243 are not possible.

The Board notes the evidence of record does not show nor does the 
veteran allege that his spine is ankylosed.  In the absence of 
ankylosis, entitlement to a higher schedular rating under 
alternative rating criteria for the veteran's service-connected 
lumbar spine disability is also not possible under any applicable 
regulation.  38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289, 5295 
(effective before September 26, 2003) and Diagnostic Code 5237 
(effective from September 26, 2003).  

The Board notes, however, that consideration of higher combined or 
separate ratings for chronic orthopedic manifestations and chronic 
neurologic disability manifestations is applicable.  While the 
veteran's chronic orthopedic manifestations warrant the maximum 
schedular rating of 40 percent for limitation of lumbar spine 
motion or for lumbosacral strain, the Board finds the evidence 
does not demonstrate that he has more than mild incomplete 
paralysis to the lower extremities as to warrant a higher combined 
rating.  See 38 C.F.R. §§ 4.25, 4.124, Diagnostic Code 8520 (in 
accordance with the provisions of 38 C.F.R. § 4.25 a combined 
rating in excess of 60 percent would require a 40 percent rating 
for chronic orthopedic manifestations and findings of at least a 
40 percent rating for moderately severe incomplete paralysis to 
one lower extremity and at least a 20 percent rating for moderate 
incomplete paralysis to the other lower extremity).  

The Board notes the September 2003 VA examiner specifically found 
that the veteran's chronic neurologic disability manifestations 
included radicular pain with superimposed mild early diabetic 
sensory neuropathy to the lower extremities.  Therefore, the Board 
finds that, even assuming the veteran's neurologic symptoms due to 
his service-connected back disorder can not be distinguished from 
his nonservice-connected diabetes disability, there is still no 
evidence of more than moderate incomplete paralysis to the lower 
extremities as to warrant a higher combined rating in excess of 60 
percent.

The Board further finds that there is no evidence of any unusual 
or exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to this 
service-connected disorder, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  In 
fact, the September 2003 examination report shows he is presently 
working full-time without any job accommodations because of his 
disability.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Here, the Board finds the preponderance of 
the evidence is against the veteran's claim.


ORDER

Entitlement to a rating in excess of 60 percent for lumbar disc 
disease is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



